DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-16 are pending in the instant application. Claims 1-16 are allowed. 
Response to Amendment and Arguments/Remarks
	The amendment and arguments/remarks filed on January 14, 2022 have been fully considered and entered into the application. With regards to the 35 U.S.C. 103 rejection as being unpatentable over US 8,865,938, Applicant argues “The inventive examples of the instant specification demonstrate that when the solvent having a boiling point equal to or higher than the cyanation reaction temperature is used and the solvent has a boiling point of 350°C or higher, the yield of 1,4-CHDN is improved, and the formation of impurities is suppressed. Yoshimura is silent regarding any technical advantages for using the solvent having the boiling point being 350°C or higher. In fact, Yoshimura teaches that there are disadvantages at using the solvent with the boiling point being higher than 350°C (Yoshimura col 8, Il. 14-22).” These arguments are found to be fully persuasive and the rejection and objection have been withdrawn. 
REASONS FOR ALLOWANCE
The methods for producing dicyanocyclohexane of the instant claims are novel and non-obvious over the prior art because of the limitation that a solvent having a boiling point of 350ºC or higher or a solvent selected from the group consisting of alkylnaphthalene, stearic acid amide, stearonitrile and triphenylmethane is used. The 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 
/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626